Contract; stipulation. In this case, 132 C. Cls. 529, the following order was entered:
ORDER
This case comes before the court on a stipulation of the parties filed April 25, 1956, signed on behalf of the plaintiff by his attorney of record, on behalf of the inter-venors by their attorney of record, and on behalf of the defendant by Assistant Attorney General Warren E. Burger, in which it is stated that a written offer was submitted by plaintiff to the Attorney General, which offer was accepted on behalf of defendant by the Attorney General, whereby plaintiff and the intervenors agreed to settle all their claims and defendant’s counterclaims by: (1) plaintiff’s accepting the sum of $197,423.24 in full settlement of all claims set forth in his petition, (2) defendant’s accepting the sum of $135,732.55 in full settlement of all claims set forth in its counterclaims, and (3) agreeing that plaintiff’s liability to defendant in the amount of $135,732.55 should be set off against defendant’s liability to plaintiff in the amount of $197,432.24, so that judgment m the amount of $61,690.69 may be entered in favor of plaintiff, from which amount the parties further agreed plaintiff will pay to the intervenors the sum of $21,500 in payment of all their claims.
Now, therefore, it is ordered this first day of May, 1956, that judgment be and the same is entered in favor of plaintiff in the sum of sixty-one thousand six hundred ninety dollars and sixty-nine cents ($61,690.69), and
It is further ordered that the petition in intervention be and the same is dismissed.
Bv the Court.
Marvin Jones, Chief Judge.